Title: To George Washington from Major General William Phillips, 21 August 1778
From: Phillips, William
To: Washington, George


          
            Sir
            Cambridge [Mass.] August 21st 1778
          
          The situation of the Troops of the Convention of Saratoga being such as calls upon my
            earnest attention, will, I hope, plead for me in apology for giving you, Sir, the
            trouble of this Letter.
          By an Article of the Treaty made at Saratoga with Major General Gates it was to be
            allow’d that an Officer might be sent to Canada for the Cloathing for the Troops of the
              Convention—By application thereupon to Major General
            Heath he consented that an Officer might go by way of Halifax but did not allow any one
            to go by Land and the Lakes; I was obliged to accept this only alternative of procuring
            the cloathing; and Captain Willoe went with proper passports to Halifax and sailed from
            thence in April for Quebec; but he has not since been heard of, nor have I received any
            accounts what ever from Canada: under this description of the matter, and being in much
            anxiety for the welfare of the Troops I wrote a request to Major General Heath in the
            last month, which I repeated a few days since for permission to send an Officer by Land
            to Canada—Copies of my Letters and the Answers of Major General Heath I enclose to you,
            Sir, as fully explanatory on the Subject and will serve to offer as a reason for this
            direct application to you which Brigadier General Wilkinson going to your Army Affords
              me.
          I will take the liberty to most seriously request you will, Sir, have the goodness to
            allow of my sending an Officer by the Lakes to Canada, with permission that he may
            return the same way with accounts of the Cloathing for the Troops which is at present
            much wanted but in a short time will prove of the utmost consequence to men who are
            Almost naked.
          I will not intrude longer on your time but leave my request to the decision of your
            good Sense and humanity.
          I have a Pay Master and a Secretary in Canada to whom I writ by way 
            of Halifax to Come here, the one to settle some public Accounts, the other to remain
            Some time with me in his way to Europe—May I offer my desire that should those two
            Officers be Still in Canada they may have leave to join me by way of Lake Champlain.
          I do protest, Sir, that if it did not appear to me that an Officer going by Land to
            Canada would be attended with no consequences either political or military I would not
            give you the trouble of my request, and my Parole however strict, shall be subscribed
            to.
          Should the Letters to New York contain no thing improper I will hope you may allow of
            their passing to that place. I am Sir, with great
            personal respect your most Obedient most humble Servant
          
            W. Phillips
          
        